DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For the purpose of examination, the claims are being rewritten in a proper form: 

“1) The present invention is water carrying containers with a sleeve that goes around a standard water bottle and adds functionality via pockets bands or pictures.” 
Is interpreted as: 
1.	A water carrying container sleeve for wrapping around a water bottle, wherein the water carrying container sleeve comprises at least one of pockets, bands, and pictures.

Claim 2: 
“2) The sleeve is made out of neoprene or other compatible material, features pockets on multiple sides and a band that allows a cellphone to slip between it and be held.”
Is interpreted as: 
2.	The water carrying container sleeve of claim 1, wherein the water carrying container sleeve is made from one of the following materials, neoprene or other compatible material; wherein the pockets are formed on multiple sides of the water carrying container sleeve; and the band is configured to hold a cellphone.

3.	The water carrying container sleeve of claim 1, wherein the water carrying container sleeve is configured to store a phone, cards, and keys that can be accessed without unzipping or opening pouches. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cappuccio (US 2015/0021346) which in figures 1 and 2 below discloses the claimed invention:

    PNG
    media_image1.png
    650
    785
    media_image1.png
    Greyscale

In re claim 1: A water carrying container sleeve 1 for wrapping around a water bottle 40, wherein the water carrying container sleeve 1 comprises at least one of pockets 20, bands 24, and pictures 28 (see figures 1 and 2 of Cappuccio).
In re claim 2: the water carrying container sleeve 1 is made from one of the following materials, neoprene or other compatible material (see paragraph [0009]); wherein the pockets 20/30 are formed on multiple sides of the water carrying container sleeve 1; and the band 24/26 is configured to hold a cellphone (see figure 1 of Cappuccio).
In re claim 3: the water carrying container sleeve 1 is configured to store a phone (via 24/26), cards 28, and keys 23 that can be accessed without unzipping or opening pouches (see figures 1 and 2 of Cappuccio). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for additional prior art that also teaches and suggest, water carrying container sleeves and holders that include the structural limitations as claimed and disclosed in the Applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735